OPINION OF THE COURT
Order insofar as appealed from affirmed, with costs to the City of New York against the appellants. There was testimony by the police officers who witnessed the entry of the Richardson vehicle that the vehicle entered the properly marked Van Cortlandt Park South ramp, and "there is simply no valid line of reasoning and permissible inferences which could possibly lead rational [jurors] to the [contrary] conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499).
*850Concur: Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa. Taking no part: Judge Alexander.